   Case 1:19-cr-00059-LO Document 230 Filed 07/20/21 Page 1 of 3 PageID# 2013



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


UNITED STATES OF AMERICA
                                                           No. 1:19-cr-59
       v.
                                                           The Honorable Liam O’Grady
DANIEL EVERETTE HALE,

                       Defendant.


                 NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF
                        GOVERNMENT’S MOTION TO SEAL

       The United States of America, through undersigned counsel, and pursuant to Local Criminal

Rule 49 of the U.S. District Court for the Eastern District of Virginia, respectfully requests that the

Court seal the documents that are the subject of this motion to seal. In support of its request, the

government states as follows:

       1.      The Court has the inherent power to seal materials submitted to it. See United States

v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672 F.2d 761,

765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see

also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court has supervisory

power over its own records and may, in its discretion, seal documents if the public’s right of access

is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).

Sealing of a document is appropriate where there is a substantial probability that the release of the

sealed document would compromise the government’s on-going investigation severely. See e.g., In

re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir. 1988);
   Case 1:19-cr-00059-LO Document 230 Filed 07/20/21 Page 2 of 3 PageID# 2014



In re Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); In re Flower Aviation of

Kansas, Inc., 789 F. Supp. 366 (D. Kan. 1992).

       2.      Sealing is necessary because the information described in the accompanying

documents relates to national security interests. The government has considered procedures other

than sealing and none will suffice to protect this information from disclosure. The materials to be

filed under seal would need to remain sealed until further order of the Court. Moreover, sealing the

accompanying documents comports with Paragraph 8 of the Protective Order, Dkt. 30, that this

Court issued on May 23, 2019.

       3.      A proposed Order is attached.

       WHEREFORE, the United States respectfully requests that the accompanying documents be

sealed until further Order of the Court.



                                               Respectfully Submitted,

                                               Raj Parekh
                                               Acting United States Attorney

                                      By:             /s/
                                               Alexander P. Berrang
                                               Gordon Kromberg
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: (703) 299-3700
                                               Fax: (703) 299-3981
                                               Email: alexander.p.berrang@usdoj.gov
                                               Email: gordon.kromberg@usdoj.gov

                                               Heather Schmidt
                                               Senior Trial Attorney
                                               National Security Division
                                               U.S. Department of Justice
                                               950 Pennsylvania Avenue, NW
                                               Washington, DC 20530
                                               heather.schmidt@usdoj.gov

                                                   2
   Case 1:19-cr-00059-LO Document 230 Filed 07/20/21 Page 3 of 3 PageID# 2015



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to counsel of record

in this case. I also provided an electronic copy to all counsel of record by means of electronic mail.




                                              Respectfully Submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexander P. Berrang
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: alexander.p.berrang@usdoj.gov




                                                 3
